Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 2/26/2021 has been received and claims 1-2, 4, 12, 14, 16-22, and 25-32 are pending.
Claim Objections
Claims 1-2, 4, 12, 14, 16-20, and 28-32 are objected to because of the following informalities:  
in line 12 of Claim 1, insert --UV-- before “light”;
in line 9 of Claim 12, 
delete “that” and insert --the--,
delete “in” and insert --through--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light component” in claims 12 and 21; “drying component” in claims 12 and 21; “one or more component” in claims 12 and 21; “component” in claims 20 and 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 27-30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 20 and 27, it is not clear how use of term “a component” is distinguished from that of “one or more components” in the parent claim.
In Claims 28-29 and 32, it is not clear what additional structural feature the claims are attempting to further limit as the limitations appear to be directed to process steps or to content within in an apparatus claim.
In Claim 30, it is not clear how “a tube or pipe that facilitates a movement of the unpurified gas or the purified gas through the tube or pipe”, particularly how a tube or pipe can facilitate a movement of gas within itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 12, 14, 16-22, 25-26 and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiter (20080178412) in view of Mueller (5792435) and Jones (20070012340).
As to Claims 1, 4, 12, 18-19, 21-22, 25-26, and 30-31, Kiter (‘412) discloses an apparatus (100, 200) (see Figure 1) comprising:
an entrance (at 132 via 130; at 204 of 202) in which an object (10) is placed within the apparatus (100, 200);
a sanitization component (104, 106, 108; 148; 216) that includes one or more nozzles (138; 150, 152; 216) that are configured to apply a sanitizing agent to the object (10) (see Figure 1, p. 3 [0036] – lines 1-3);

wherein the light component (160) includes one or more ultraviolet (UV) lamps and the light is UV light (162) (i.e. step 312 - see Figures 1-2); 
a drying component (154)  that is configured to apply a gas current (158) to the object (10), the gas current capable of including a purified gas;
a fan (120, 156, 214) that is coupled to the drying component (154) and that is capable of receiving unpurified gas; 
a purification tunnel (122, 126 between 120 and 122);
one or more components (204, 206) that are configured to block at least a portion of the sanitizing agent from escaping the apparatus via the entrance or the exit (see Figure 1); and
an exit (at 136 via 134, at 206 of 202), different than that entrance (132 via 130, at 204 of 202), in which the object (10) is removed from the apparatus (100, 200).
Kiter (‘412) does not appear to specifically teach that the apparatus comprises a purification tunnel that is configured to convert the unpurified gas into the purified gas, or one or more components that are configured to block at least a portion of the light from escaping the apparatus via the entrance or the exit. 
As to the limitation that the apparatus comprises that the purification tunnel that is configured to convert the unpurified gas into the purified gas, it was known in the art before the effective filing date of the claimed invention to provide a purification tunnel in an apparatus for cleaning. Mueller (‘435) discloses an apparatus (10, 14/14’) comprises:

a drying component (36, 48) that includes one or more air ducts (36) that are configured to apply a gas current to the object (C, L), the gas current capable of including a purified gas;
a fan (24) that is coupled to the drying component (36, 48) and that is capable of receiving unpurified gas (see Figures 2-3); 
a purification tunnel (30, 66, conduit/pipe between 24, 30 and 66) that is configured to convert unpurified gas into purified gas (see Figures 2-3, Col. 4 lines 9-18), wherein the purification tunnel (30, 66, conduit/pipe between 24, 30 and 66) is coupled to the fan (24) and an air duct (36) of the one or more air ducts (36) of the drying component (36, 48) and includes an air scrubber (30, 66) that removes one or more gases or particles from the unpurified gas to generate the purified gas and a tube or pipe (i.e. conduit/pipe between 24, 30 and 66) that facilitates a movement of the unpurified gas or the purified gas through the tube or pipe (i.e. conduit/pipe between 24, 30 and 66) (see Figure 3);
an exit (i.e. where L exits 16/16’ via 68), different than that entrance (i.e. where L enters 16/16’ via 68), in which the object (C, L) is removed from the apparatus (10, 14),
in order to decompose impurity in unpurified air to produce purified air (see Col. 4 lines 11-14).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a purification tunnel that is configured to convert unpurified gas into purified gas in the apparatus of Kiter in order to purify gas/air within the apparatus as shown by Mueller.

a sanitization component (150, 152) that includes one or more nozzles (154) that are configured to apply a sanitizing agent to the object (23) (see Figures 1 and 3);
a drying component (170, 184, 188, 200, 202) that includes one or more air ducts (202; 188, duct/conduit between 190 and 152) that is configured to apply a gas current to the object (23);
a light component (70) that includes one or more lamps (72) that are configured to apply UV light to the object (23) (see Figure 2, p. 3 [0032], p. 6 [0050]); 
one or more components such as a UV curtain component (110, 112) that is configured to block a portion of the light (see Figures 1 and 4, p. 3 [0033] – last 3 lines, p. 6 [0050] – last 5 lines); 
an entrance side (40) at which the object (23) enters the apparatus (20) and an exit side (42) at which the object (23) exits the apparatus (20) (see Figure 2);
a first bumper rail (162) that extends from a first side of the sanitization component (150, 152) to a first side of the UV curtain component (110; 112) (see Figures 1 and 3);
a second bumper rail (162) that is substantially parallel to the first bumper rail (162) (see Figure 3) and that extends from a second side of the sanitization component (150, 152) to a second side of the UV curtain component (110; 112); 

a power source (75) coupled to the apparatus (20) (see Figure 5),
in order to provide safety or security of the apparatus and to allow the sanitization component to fully treat one or more objects at one time (see p. 3 [0031] and [0033] – last 3 lines, p. 4 [0036], p. 5 [0042]).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a light component in the form of one or more lamps as a known form of UV energy source and a UV curtain component that is configured to reflect and block a portion of light in the apparatus of Kiter as modified by Mueller in order to sanitize objects and to mitigate risks from exposure to UV light as shown by Jones.

As to Claim 2, Kiter (‘412) discloses that the apparatus (100) further comprises a motion sensor (PE-1, PE-2) that is coupled and communicatively coupled to the sanitization component (), the motion sensor (PE-1, PE-2) configured to detect the object (10), and in response to detecting the object (10), cause (via 128) the sanitization component (138, 144) to apply the sanitizing agent to the object (10) via the one or more nozzles (see Figure 1, p. 2 [0023]).
As to Claim 14, Kiter (‘412) discloses that the apparatus (100) further comprises a sensor (PE-5) that is configured to detect the object (10), and in response to detecting the object (10), cause (via 128) the light to be applied to the object (10) (see p. 2 [0023]).
As to Claim 16, Kiter (‘412) discloses that the apparatus (100) further comprising:
a sanitization component (104, 106, 108; 148) that includes one or more nozzles (138; 150, 152; 216) that are configured to apply a sanitizing agent to the object (10); and

As to Claim 17, Kiter (‘412) discloses that the apparatus (100) further comprises a conveyor (114) that transports the object (10) from the entrance (at 132 via 130), through the apparatus (100), and out the exit (at 136 via 134) (see Figure 1).
As to Claim 20, Kiter (‘412) discloses that the apparatus (100) further comprises a component (182 – 184, 1 86) that is configured to allow a user to power on the apparatus (100), power off the apparatus (100), cause the light (162) to be applied to the object (10), and discontinue applying the light (162) to the object (10) (see pp. 2-3 [0031]-[0032]).
As to Claim 28, the object is capable of being pushed into the entrance and being pulled out of the exit in the apparatus taught by Kiter combined with Mueller and Jones.
As to Claim 29, the sanitizing agent is capable of being applied to the object at a first time, the gas current is capable of being applied to the object at a second time that is subsequent to the first time, and the light is capable of being applied to the object at a third time that is subsequent to the second time in the apparatus taught by Kiter combined with Mueller and Jones.
As to Claim 32, the sanitizing agent is capable of being evaporable in the apparatus of Kiter as modified by Mueller and Jones (see Kiter – p. 3 [0036], Mueller – Col. 3 lines 22-32).
Thus, Claims 1-2, 4, 12, 14, 16-22, 25-26 and 28-32 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Kiter (‘412), Mueller (‘435), and Jones (‘340).

Claims 1-2, 12, 14, 16-22, and 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiter (20080178412) in view of Mueller (5792435) and Starkweather (20170340760).
As to Claims 1, 12, 18-19, 21-22, 25-27, and 30-31, Kiter (‘412) discloses an apparatus (100, 200) (see Figure 1) comprising:
an entrance (at 132 via 130; at 204 of 202) in which an object (10) is placed within the apparatus (100, 200);
a sanitization component (104, 106, 108; 148; 216) that includes one or more nozzles (138; 150, 152; 216) that are configured to apply a sanitizing agent to the object (10) (see Figure 1, p. 3 [0036] – lines 1-3);
a light component (160) that is configured to apply light (162) to the object (10) (see Figure 1) includes one or more ultraviolet (UV) lamps and the light is UV light (162) (i.e. step 312 - see Figures 1-2),
wherein the light component (160) includes one or more ultraviolet (UV) lamps and the light is UV light (162) (i.e. step 312 - see Figures 1-2); 
a drying component (154)  that is configured to apply a gas current (158) to the object (10), the gas current capable of including a purified gas;
a fan (120, 156, 214) that is coupled to the drying component (154) and that is capable of receiving unpurified gas; 
a purification tunnel (122, 126 between 120 and 122);
one or more components (204, 206) that are configured to block at least a portion of the sanitizing agent from escaping the apparatus via the entrance or the exit (see Figure 1); and

Kiter (‘412) does not appear to specifically teach that the apparatus comprises a purification tunnel that is configured to convert the unpurified gas into the purified gas, or one or more components that are configured to block at least a portion of the light from escaping the apparatus via the entrance or the exit. 
As to the limitation that the apparatus comprises that the purification tunnel that is configured to convert the unpurified gas into the purified gas, it was known in the art before the effective filing date of the claimed invention to provide a purification tunnel in an apparatus for cleaning. Mueller (‘435) discloses an apparatus (10, 14/14’) comprises:
an entrance (i.e. where L enters 16/16’ via 68) in which an object (C, L) is placed within the apparatus (10, 14/14’);
a drying component (36, 48) that includes one or more air ducts (36) that are configured to apply a gas current to the object (C, L), the gas current capable of including a purified gas;
a fan (24) that is coupled to the drying component (36, 48) and that is capable of receiving unpurified gas (see Figures 2-3); 
a purification tunnel (30, 66, conduit/pipe between 24, 30 and 66) that is configured to convert unpurified gas into purified gas (see Figures 2-3, Col. 4 lines 9-18), wherein the purification tunnel (30, 66, conduit/pipe between 24, 30 and 66) is coupled to the fan (24) and an air duct (36) of the one or more air ducts (36) of the drying component (36, 48) and includes an air scrubber (30, 66) that removes one or more gases or particles from the unpurified gas to generate the purified gas and a tube or pipe (i.e. conduit/pipe between 24, 30 and 66) that 
an exit (i.e. where L exits 16/16’ via 68), different than that entrance (i.e. where L enters 16/16’ via 68), in which the object (C, L) is removed from the apparatus (10, 14),
in order to decompose impurity in unpurified air to produce purified air (see Col. 4 lines 11-14).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a purification tunnel that is configured to convert unpurified gas into purified gas in the apparatus of Kiter in order to purify gas/air within the apparatus as shown by Mueller.
As to the limitation that the apparatus is comprised of one or more components that are configured to block at least a portion of the light from escaping the apparatus via the entrance or the exit, it was known in the art before the effective filing date of the claimed invention to provide one or more components that is configured to block a portion of light in an apparatus for sanitizing an object. Starkweather (‘760) also discloses an apparatus (100) for sanitizing an object comprising:
a light component (122a-112d) that is associated with the structure (110, 112, 114, 116, 117, 118) and that is configured to apply light to an object within the structure (110, 112, 114, 116, 117, 118); 
one or more components such as a UV curtain component (119, 117 – see Figure 1B) that is configured to block a portion of the light (i.e. when opening of chamber 115 is closed by 117 in Figure 1B) (see entire document, particularly p. 5 [0032]); 

	placed within the structure (110, 112, 114, 116, 117, 118) (i.e. when the apparatus is open such as seen in Figures 1A, 1C, 1F, and 1H); or
	removed from the structure (110, 112, 114, 116, 117, 118) (i.e. when the apparatus is closed such as seen in Figure 1B);
wherein the light component (122a-122d) includes one or more ultraviolet (UV) lamps and the light is UV light (see entire document, particularly p. 4 [0030]); and 
a power source coupled to the apparatus (100) (see entire document, particularly p. 8 [0056]),
a component (150) that is configured to allow a user to power on the apparatus (100), power off the apparatus (100), cause the light to be applied to the object, and discontinue applying the light to the object (see p. 8 [0055], pp. 8-9 [0057])
in order to cover the opening so as to block/filter/prevent light from exiting the apparatus to negate the associated risks from exposure to UV light (see entire document, particularly p. 5 [0032] – lines 8-16).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a light component in the form of one or more lamps as a known form of UV energy source and a UV curtain component that is configured to block a portion of light in the apparatus of Kiter as modified by Mueller in order to sanitize objects and to mitigate risks from exposure to UV light as shown by Jones or Starkweather.


As to Claim 14, Kiter (‘412) discloses that the apparatus (100) further comprises a sensor (PE-5) that is configured to detect the object (10), and in response to detecting the object (10), cause (via 128) the light to be applied to the object (10) (see p. 2 [0023]).
As to Claim 16, Kiter (‘412) discloses that the apparatus (100) further comprising:
a sanitization component (104, 106, 108; 148) that includes one or more nozzles (138; 150, 152; 216) that are configured to apply a sanitizing agent to the object (10); and
a reservoir (124; 147; 208) that is coupled to the sanitization component (104, 106, 108; 148) and that stores the sanitizing agent (see pp. 1-2 [0018] – last 4 lines, p. 3 [0033] – last 3 lines).
As to Claim 17, Kiter (‘412) discloses that the apparatus (100) further comprises a conveyor (114) that transports the object (10) from the entrance (at 132 via 130), through the apparatus (100), and out the exit (at 136 via 134) (see Figure 1).
As to Claim 20, Kiter (‘412) discloses that the apparatus (100) further comprises a component (182 – 184, 1 86) that is configured to allow a user to power on the apparatus (100), power off the apparatus (100), cause the light (162) to be applied to the object (10), and discontinue applying the light (162) to the object (10) (see pp. 2-3 [0031]-[0032]).
As to Claim 28, the object is capable of being pushed into the entrance and being pulled out of the exit in the apparatus taught by Kiter combined with Mueller and Starkweather.

As to Claim 32, the sanitizing agent is capable of being evaporable in the apparatus of Kiter as modified by Mueller and Starkweather (see Kiter – p. 3 [0036], Mueller – Col. 3 lines 22-32).
Thus, Claims 1-2, 12, 14, 16-22, and 25-32 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Kiter (‘412), Mueller (‘435), and Starkweather (‘760).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiter (20080178412) in view of Mueller (5792435) and Starkweather (20170340760) as applied to claim 1 above, and further in view of Jones (20070012340).
Kiter (‘412), Mueller (‘435), and Starkweather (‘760) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
Neither Kiter (‘412), Mueller (‘435), nor Starkweather (‘760) appears to specifically teach that the apparatus further comprises a first bumper rail that extends from a first side of the sanitization component to a first side of the UV curtain component; a second bumper rail that is substantially parallel to the first bumper rail and that extends from a second side of the sanitization component to a second side of the UV curtain component; and a drain that is between the first bumper rail and the second bumper rail.

a sanitization component (150, 152) that includes one or more nozzles (154) that are configured to apply a sanitizing agent to the object (23) (see Figures 1 and 3);
a drying component (170, 184, 188, 200, 202) that includes one or more air ducts (202; 188, duct/conduit between 190 and 152) that is configured to apply a gas current to the object (23);
a light component (70) that includes one or more lamps (72) that are configured to apply UV light to the object (23) (see Figure 2, p. 3 [0032]); 
a UV curtain component (110, 112) that is configured to block a portion of the light (see Figures 1 and 4, p. 3 [0033] – last 3 lines); 
an entrance side (40) at which the object (23) enters the apparatus (20) and an exit side (42) at which the object (23) exits the apparatus (20) (see Figure 2);
a first bumper rail (162) that extends from a first side of the sanitization component (150, 152) to a first side of the UV curtain component (110; 112) (see Figures 1 and 3);
a second bumper rail (162) that is substantially parallel to the first bumper rail (162) (see Figure 3) and that extends from a second side of the sanitization component (150, 152) to a second side of the UV curtain component (110; 112); and
a drain (172) that is between the first bumper rail (162) and the second bumper rail (162) (see Figures 1-5),

It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a first bumper rail that extends from a first side of the sanitization component to a first side of the UV curtain component; a second bumper rail that is substantially parallel to the first bumper rail and that extends from a second side of the sanitization component to a second side of the UV curtain component; and a drain that is between the first bumper rail and the second bumper rail in the apparatus of Kiter as modified by Mueller and Starkweather in order to fully treat one or more objects within the apparatus as shown by Jones.
Thus, Claim 4 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Kiter (‘412), Mueller (‘435), Starkweather (‘760) and Jones (‘340).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiter (20080178412) in view of Mueller (5792435) and Jones (20070012340) as applied to claim 21 above, and further in view of Starkweather (20170340760).
Kiter (‘412), Mueller (‘435), and Jones (‘340) is relied upon for disclosure described in the rejection of claim 21 under 35 U.S.C. 103.
Neither Kiter (‘412), Mueller (‘435), nor Jones (‘340) appears to specifically teach that the apparatus further comprises a component that is configured to allow a user to power on the apparatus, power off the apparatus, cause the light to be applied to the object, and discontinue applying the light to the object. 

a light component (122a-112d) that is associated with the structure (110, 112, 114, 116, 117, 118) and that is configured to apply light to an object within the structure (110, 112, 114, 116, 117, 118); 
one or more components such as a UV curtain component (119, 117 – see Figure 1B) that is configured to block a portion of the light (i.e. when opening of chamber 115 is closed by 117 in Figure 1B) (see entire document, particularly p. 5 [0032]); 
an opening (i.e. opening of chamber 115 closed by 117 in Figure 1B) in which the object is at least one of:
	placed within the structure (110, 112, 114, 116, 117, 118) (i.e. when the apparatus is open such as seen in Figures 1A, 1C, 1F, and 1H); or
	removed from the structure (110, 112, 114, 116, 117, 118) (i.e. when the apparatus is closed such as seen in Figure 1B);
wherein the light component (122a-122d) includes one or more ultraviolet (UV) lamps and the light is UV light (see entire document, particularly p. 4 [0030]); and 
a power source coupled to the apparatus (100) (see entire document, particularly p. 8 [0056]),
a component (150) that is configured to allow a user to power on the apparatus (100), power off the apparatus (100), cause the light to be applied to the object, and discontinue applying the light to the object (see p. 8 [0055], pp. 8-9 [0057], p. 11 [0073])
in order to provide a manual means to operate and control the apparatus.

Thus, Claim 27 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Kiter (‘412), Mueller (‘435), Jones (‘340), and Starkweather (‘760).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 12, 14, 16-22, and 25-32 have been considered but are moot because the new grounds of rejection utilizing new combination of references do not rely on the same prior rejections of record challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799